Citation Nr: 0529794	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-19 352	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of the request for waiver of the recovery of an 
overpayment of death pension benefits in the calculated 
amount of $21, 415, to include the issue of whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to March 
1976.  He died in January 1998.  The appellant is his 
surviving spouse.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Debt Management Center (DMC) in Fort 
Snelling, Minnesota, which denied the appellant's request for 
a waiver as untimely.  In November 2002, the Committee on 
Waivers and Compromises (COWC) at the VA Regional Office (RO) 
in St. Petersburg, Florida, confirmed the denial of the 
waiver as untimely.  

In June 2003, the Board remanded the case for additional 
development.  The case is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  On October 4, 2001, VA notified the appellant at her 
address of record of an overpayment of death pension benefits 
in the calculated amount of $21,415 and informed her of her 
right to request a waiver.

2.  The appellant's request for a waiver of the assessed 
overpayment was received by VA on May 6, 2002, in excess of 
the 180 days after notice of the indebtedness was sent to 
her.

3.  There is no evidence that the appellant allegedly filed 
an earlier statement in November 2001 that could have been 
construed as a timely request for a waiver due to VA or 
postal authority error or due to other circumstances beyond 
her control.


CONCLUSION OF LAW

The appellant did not timely request a waiver of recovery of 
the assessed overpayment of death pension benefits in the 
calculated amount of $21,415.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  These changes are not applicable to claims such as 
the one decided here.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  In this case, 
it is not the factual evidence that is dispositive of this 
appeal, but rather the interpretation and application of the 
governing statute.  Thus, it would not be potentially 
prejudicial to the appellant if the Board would proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Timeliness of Waiver Request

The evidentiary record in this case indicates that the 
overpayment at issue appears to have resulted from the 
retroactive termination of the appellant's death pension 
award, after it was learned by the RO that she failed to 
report, in a timely fashion, receipt of countable annual 
income.  

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2005).

VA regulations provide that notice means written notice sent 
to a claimant or payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q) (2005).  The Court has held that 
in the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).  The Court specifically held that a 
statement by a claimant, standing alone, is not sufficient to 
rebut the presumption of regularity in VA operations.  The 
Board observes that the regulations were recently changed 
concerning the definition of "date of receipt" by VA to 
establish exceptions to the general rule when a natural or 
man-made event interferes with the channels through which VA 
ordinarily receives correspondence, resulting in extended 
delays in receipt of claims, information or evidence from 
claimants, but for the reasons explained below, this interim 
final rule does not affect our decision.  See 69 Fed. Reg. 
42,879-80 (July 19, 2004).

The record reflects that, in a letter sent to the appellant 
at her address of record on October 4, 2001, the DMC informed 
her of an overpayment in the calculated amount of $21, 415 of 
death pension benefits and her right to request a waiver.  In 
correspondence dated April 29, 2002 and received by VA on May 
6, 2002, along with a statement dated April 17, 2002 from the 
appellant's sister in support of a hardship waiver, the 
appellant requested a waiver of recovery of the assessed 
overpayment.  

In a May 29, 2002 letter to the appellant, the DMC denied the 
waiver of recovery of the assessed overpayment because her 
request for a waiver had not been submitted within the 180-
day time limit.  In a July 2002 notice of disagreement, the 
appellant claimed that, in November 2001, she had sent a 
letter, which she did not make a copy of, requesting a waiver 
to the RO, but for some reason her letter was not in the 
file.  

In a September 2002 statement of the case, the COWC noted 
that the DMC's October 2001 notice was sent to her address of 
record and was not returned by the post office and, thus, 
there is no evidence that VA's notice was not timely received 
or that some other circumstances beyond VA's control 
prevented a response within the allotted time.  

In the case at hand, the notice, in the form of a preprinted 
computer letter, was mailed on October 4, 2001.  The Court 
has held that a computer-generated letter is presumed to have 
been issued in the normal course by VA.  See Warfield v. 
Gober, 10 Vet. App. 483, 486 (1997).  Furthermore, there is 
no evidence, nor does the appellant contend, that the notice, 
which was sent to the appellant's latest address of record, 
was returned as undeliverable or that the appellant had 
notified VA of a change in address and that VA sent the 
notice, but to the wrong address.  Therefore, clear evidence 
has not been presented to rebut the presumption of regularity 
with regard to the appellant receiving the notice in this 
case.  See Woods v. Gober, 14 Vet. App. 214 (2000).

The appellant contends, however, that she was timely in 
requesting a waiver of recovery of the overpayment and, in 
turn, should be entitled to a waiver due to financial 
hardship.  The appellant claims that she sent a letter to the 
RO in November 2001, asking for a waiver of the overpayment 
after receiving VA's 2001 preprinted computer letter 
informing her of the overpayment and her right to ask for a 
waiver.  That preprinted computer letter instructed that 
waiver requests be sent to the DMC.  

In compliance with the Board's remand, the RO contacted the 
DMC to see what correspondence it may have received from the 
appellant between October 2001 and May 2002 to ascertain 
whether the appellant filed a timely waiver request.  None 
was found.

The appellant maintains that, in November 2001, the 
operations of the Greenacres postal facility in Lake Worth, 
Florida, was seriously disrupted due to anthrax contamination 
and this could explain why VA cannot locate her November 2001 
letter.  She states that she wrote VA again in April 2002, 
repeating the gist of her November 2001 letter and attaching 
a letter from her sister in support of her waiver request.  
The RO received the appellant's and her sister's April 2002 
letters, postmarked May 3, 2002, on May 6, 2002.  This was 34 
days after expiration of the 180-day period on April 2, 2002.  

In the June 2003 remand, the Board acknowledged that news 
reports reflect that the American Media building in Boca 
Raton, Florida, received its mail from the Greenacres postal 
facility in Lake Worth, Florida and that it was unclear 
whether this fact seriously disrupted the processing of 
outgoing mail and could account for nonreceipt of the 
appellant's claimed November 2001 waiver request.  In 
compliance with the remand instructions, the RO contacted the 
U. S. Postal Service, to ascertain the impact of the 
September 2001 anthrax incident at the American Media 
building on mail processing at the Greenacres postal facility 
in Lake Worth, Florida during October and November 2001.  In 
a July 2004 response, the U. S. Postal Service stated that it 
no longer had customer complaint records for 2001; however, 
local managers do not recall an increase in the number of 
complaints about lost or delayed mail during that period of 
time.  Even so, the manager in charge of the West Palm Beach 
processing and distribution center during that time period in 
question confirmed that anthrax-related delays were minimal 
and that, even if suspect mail was held while lab tests were 
performed, this would have delayed the mail only a few days.

Based upon the evidence of record, the Board finds that no 
request for waiver was submitted within the 180-day time 
limit after the October 4, 2001, notice of overpayment.  The 
Board further finds that there is no evidence of receipt of 
an alleged November 2001 statement from the appellant that 
could have been construed as a timely request for a waiver 
due to VA or postal authority error or due to other 
circumstances beyond her control.  Based on the above, the 
Board finds that the preponderance of the evidence is against 
the claim that the appellant submitted a timely request for 
waiver. 

Finally, the Board observes, that the appellant appears to be 
raising an argument couched in equity, in that she contends 
that it is unfair to make her repay the debt since she 
reasonably expected that VA received timely notice of her 
hardship situation in November 2001.  Unfortunately, the 
Board has no authority to act outside the constraints of the 
statutory and regulatory criteria.  The Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 422 (1994).

Because the appellant's request for a waiver was untimely, 
the Board need not discuss the issue of whether the assessed 
overpayment was properly created.  See Schaper v. Derwinski, 
1 Vet. App. 430, 437 (1991).  




ORDER

As the appellant's request for waiver of recovery of the 
assessed overpayment of death pension benefits in the 
calculated amount of $21,415 was not timely filed, the appeal 
is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


